UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) TANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR ⁪TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition period from to Commission File Number 000-21329 TIB FINANCIAL CORP. (Exact name of registrant as specified in its charter) FLORIDA 65-0655973 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 599 9th STREET NORTH, SUITE 101, NAPLES, FLORIDA 34102-5624 (Address of principal executive offices) (Zip Code) (239) 263-3344 (Registrant’s telephone number, including area code) Securities Registered pursuant to Section 12(b) of the Act: Common stock, par value $0.10 Securities Registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the issuer is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. ¨ Yes or þ No Indicate by check mark if the issuer is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. ¨ Yes or þ No Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þ Yes or ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).£Yes£No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of issuer’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and“smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer £Accelerated filer £ Non-accelerated filerþSmaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yes or þ No The aggregate market value of the voting stock held by non-affiliates of the registrant as of June 30, 2009 was approximately $40,067,000 based on the $2.77 per share closing price on June 30, 2009. The number of shares outstanding of issuer’s class of common stock at February 28, 2010 was 14,887,922 shares of common stock. Documents Incorporated By Reference: Portions of the Proxy Statement for the 2010 Annual Meeting of Shareholders to be filed with the Securities and Exchange Commission within 120 days of the Registrant’s 2009 fiscal year end are incorporated by reference into Part III of this report. This Page Intentionally Left Blank TABLE OF CONTENTS PART I PAGE ITEM 1 BUSINESS 1 ITEM 1A RISK FACTORS 10 ITEM 1B UNRESOLVED STAFF COMMENTS 18 ITEM 2 PROPERTIES 18 ITEM 3 LEGAL PROCEEDINGS 19 ITEM 4 RESERVED 19 PART II ITEM 5 MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED SHAREHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITES 19 ITEM 6 SELECTED FINANCIAL DATA 21 ITEM 7 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 23 ITEM 7A QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 52 ITEM 8 FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 53 ITEM 9 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 96 ITEM 9A CONTROLS AND PROCEDURES 96 ITEM 9B OTHER INFORMATION 97 PART III ITEM 10 DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 98 ITEM 11 EXECUTIVE COMPENSATION 98 ITEM 12 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED SHAREHOLDER MATTERS 98 ITEM 13 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 98 ITEM 14 PRINCIPAL ACCOUNTANT FEES AND SERVICES 98 PART IV ITEM 15 EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 99 This Page Intentionally Left Blank CAUTIONARY NOTICE REGARDING FORWARD LOOKING STATEMENTS Certain of the matters discussed under the caption “Management's Discussion and Analysis of Financial Condition and Results of Operations” and elsewhere in this Annual Report on Form 10-K may constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act and as such may involve known and unknown risk, uncertainties and other factors which may cause the actual results, performance or achievements of TIB Financial Corp. (the “Company”) to be materially different from future results described in such forward-looking statements. Actual results may differ materially from the results anticipated in these forward-looking statements due to a variety of factors, including, without limitation:failure to continue as a going concern; failure to maintain adequate levels of capital and liquidity to support our operations; the effects of future economic conditions; governmental monetary and fiscal policies, as well as legislative and regulatory changes; the risks of changes in interest rates on the level and composition of deposits, loan demand, and the values of loan collateral, and interest rate risks; the effects of competition from other commercial banks, thrifts, consumer finance companies, and other financial institutions operating in the Company’s market area and elsewhere.All forward-looking statements attributable to the Company are expressly qualified in their entirety by these cautionary statements.The Company disclaims any intent or obligation to update these forward-looking statements, whether as a result of new information, future events or otherwise. PART I As used in this document, the terms “we,” “us,” “our,” “TIB Financial,” and “Company” mean TIB Financial Corp. and its subsidiaries (unless the context indicates another meaning); the term “Bank” means TIB Bank and its subsidiaries (unless the context indicates another meaning). ITEM 1:BUSINESS Going Concern We are required by regulation to maintain adequate levels of capital to support our operations.As part of an informal agreement entered into with bank regulatory agencies on July 2, 2009, the Bank was also required to increase its capital and maintain certain regulatory capital ratios prior to December 31, 2009.At December 31, 2009, these elevated capital ratios were not met. Our ability to raise additional capital will depend on conditions in the capital markets at that time, which are outside our control, and on our financial performance.Accordingly, we cannot be certain of our ability to raise additional capital on terms acceptable to us.Our inability to raise additional capital or comply with the capital requirement terms of the informal agreement to date raises substantial doubt about our ability to continue as a going concern. General We are a bank holding company headquartered in Naples, Florida, whose business is conducted primarily through our wholly-owned subsidiaries, TIB Bank, established in 1974, and Naples Capital Advisors, Inc.Together we have twenty-eight full-service banking offices in Florida that are located in Monroe, Miami-Dade, Collier, Lee, and Sarasota counties. We serve over 60,000 customers in these five counties. On September 25, 2009, we completed the merger of The Bank of Venice into TIB Bank, which we believe will provide synergy, renewed marketing focus and economies of scale to our organization.On December 8, 2008, TIB Bank received authority to exercise trust powers from the FDIC and the State of Florida. As of December 31, 2009, the Company’s SEC Registered Investment Advisory firm, Naples Capital Advisors, managed $146 million for high net worth clients. At December 31, 2009, we had approximately $1.71 billion in total assets, $1.37 billion in total deposits, $1.20 billion in total loans, and $55.5 million in shareholders’ equity. Through our subsidiaries, we offer a wide range of commercial, retail and private banking and trust, investment management and other financial services to businesses, individuals and families. Our deposit account services include checking, interest-bearing checking, money market, savings, certificates of deposit and individual retirement accounts. We offer all types of commercial loans, including: owner-operated commercial real estate; acquisition, development and construction; income-producing properties; short-term working capital; inventory and receivable facilities; and equipment loans. We also offer a full complement of consumer loan products. Our lending focus is on small to medium-sized business, private banking clients and consumer borrowers. Most importantly, we provide our customers with access to local bank officers who are empowered to act with flexibility to meet customers' needs in an effort to foster and develop long-term, multi-service relationships. Through Naples Capital Advisors, Inc., and TIB Bank, we offer wealth management, investment advisory and trust services. TIB Bank has been executing a community bank business strategy for individuals and businesses in the Florida Keys for 36 years. It is a unique market defined largely by its geography. From Key Largo to Key West, the Florida Keys stretch approximately 130 miles through a chain of islands each less than two miles wide. The islands of the Florida Keys are connected principally by a single highway, U.S. 1. TIB Bank is one of the few banks in the Florida Keys operating throughout the entire expanse of the market. It is a very competitive market based on personal attention and service rather than branch locations. Our service-oriented style of business has resulted in the second largest deposit market share of any financial institution in the Florida Keys. At December 31, 2009, the Bank had $503.2 million in deposits or 22% of the $2.2 billion Monroe County deposit market as reported by the FDIC as of June 30, 2009. TIB Bank remains vigilant to its core market and to the highly valued market share and relationships that have historically provided the Bank its success. In 2001, TIB Bank expanded into the Southwest Florida markets of Collier and Lee County. Similar to the strategy honed in the Florida Keys, TIB focuses on small businesses and individuals appreciative of community bank service. Although the Naples, Bonita Springs and Fort Myers sub-markets are highly competitive, TIB Bank has made consistent progress in growing new households and increasing market share in these valuable areas. These efforts have been bolstered by the recent introduction of private banking and wealth management services. The private banking team, since January, 2008 and as of December 31, 2009 had generated $48 million in new client deposits and $13 million in loans. In April, 2007, the Company completed the acquisition of The Bank of Venice. Combined with the two offices of Riverside Bank of the Gulf Coast, purchased in February 2009, TIB Bank is now the largest community banking presence, as measured by deposits in the Venice-Nokomis market. 1 On December 5, 2008, as part of the Troubled Asset Relief Program (“TARP”) Capital Purchase Program, we sold to the U.S. Department of the Treasury, $37 million of Series A preferred stock of TIB Financial Corp., with a 5% cumulative annual dividend yield for the first five years, and 9% thereafter, and a ten year warrant to purchase up to 1,106,389 shares of the Company’s voting common stock, at an exercise price of $5.02 per share, for an aggregate purchase price of $5.5 million in cash. In February 2009, TIB Bank assumed $317 million of deposits (which excluded brokered deposits) of Riverside Bank of the Gulf Coast from the FDIC. Riverside Bank’s nine offices reopened on February 17, 2009 as branches of TIB Bank. The assumption of the deposits increased our market presence in Fort Myers and Venice, and expanded our banking operations into the contiguous market of Cape Coral. The transaction also provided us with additional core deposit funding for loan growth, the potential for new customer relationships and will improve and increase our brand awareness throughout the Southwest Florida markets we serve. We are subject to examination and regulation by the Board of Governors of the Federal Reserve System, the Florida Office of Financial Regulation, the United States Securities and Exchange Commission (the “SEC”) and the Federal Deposit Insurance Corporation (the “FDIC”). This regulation is intended for the protection of our depositors and clients, not our shareholders. Business Strategy Our business strategy is to operate as a profitable, diversified financial services company providing a variety of banking and other financial services, with an emphasis on building multi-service relationships through commercial loans to small and medium-sized businesses, private banking, trust and investment management and consumer and residential mortgage lending and to be the premier community bank in the markets we serve. As a result of the consolidation of locally based small and medium-sized financial institutions and the emergence of large, nationally focused financial institutions, we believe there is a significant opportunity for community based and focused banks to provide a full range of financial services to small and middle-market commercial and retail customers. We emphasize comprehensive retail, private banking, wealth management and business products and responsive, decentralized decision-making which reflects our knowledge of customers and experience in our local markets. Our business strategy is targeted to: · Provide customers with access to our local executives who make key credit and account decisions; · Pursue commercial lending opportunities with small to mid-sized businesses which we believe are underserved by our larger competitors; · Pursue private banking and wealth management opportunities with affluent individuals and families which are underserved or served remotely by our larger competitors, headquartered out of the state of Florida; · Provide residential mortgage financing on both a mortgage banking basis with conforming loans sold through the secondary market and on a portfolio basis with jumbo and other nonconforming loans originated for customers with an existing relationship; · Originate consumer loans principally on a direct basis to diversify our sources of loans and revenue and enhance our interest margin.We are deemphasizing the origination of auto loans on an indirect basis through auto dealers, but will continue to originate loans to consumers with prime credit; · Cross-sell our products and services to our more than 60,000 existing customers to leverage our relationships, grow fee income and enhance profitability; and · Adhere to safe and sound credit standards as we improve the quality of assets. Banking services Commercial Banking. The Bank focuses its commercial loan originations on established small and mid-sized businesses (generally up to $20 million in annual sales). These loans are usually accompanied by significant related deposits.Commercial underwriting is driven by cash flow analysis supported by collateral analysis and review.The Bank offers a complete range of commercial loan products, including owner-occupied commercial real estate construction and term loans; working capital loans and lines of credit; demand, term and time loans; and equipment, inventory and accounts receivable financing.We offer a wide range of cash management services and deposit products to commercial customers. Retail Banking. Retail banking activities emphasize providing excellent customer service and cross selling multiple services to our customer base. An extensive range of these services is offered by the Bank to meet the varied needs of its customers. In addition to traditional products and services, the Bank offers state of the art Internet banking services. Consumer loan products offered by the Bank include home equity lines of credit, second mortgages, new and used auto loans, new and used boat loans, overdraft protection, and unsecured personal credit lines. Mortgage Banking. The Bank’s mortgage banking business is structured to provide a source of fee and interest income.Fees are generated by originating conforming fixed and variable rate loans for sale to the secondary market.To compliment cross sell efforts to Private Banking and affluent customers, adjustable rate loans (mostly jumbo) are held in our loan portfolio.Mortgage banking capabilities include conventional and nonconforming mortgage underwriting; and construction and permanent financing. 2 Private Banking, Trust and Investment Management.A key component of the overall strategy is the integrated offering of private banking and wealth management.The Company is now targeting affluent clients, business owners and retirees, building new relationships and expanding existing relationships to grow deposits, loans and fiduciary and investment management fee income.Through private banking, we offer deposit products tailored to meet the needs of the wealthy, along with lines of credit and traditional mortgage financing.These banking services are typically integrated with professional investment management and personal trust services. Unlike most traditional community banks that appeal almost exclusively to one segment of the business market, the Bank reaches out to the community with multiple distribution channels, including private banking and wealth management.This approach not only provides a competitive edge relative to other community banks, but also benefits the enterprise in the following ways: · They are services in demand and closely matching to the demographics of the market areas; · They will generate a scalable, diversified and profitable source of non-interest income; and · They will serve as an attractive platform from which to continuously attract new clients and new banking professionals. Lending activities Loan Portfolio Composition. At December 31, 2009, the Bank’s loan portfolio totaled $1.20 billion, representing approximately 70% of our total assets of $1.71 billion. For a discussion of our loan portfolio, see “Management's Discussion and Analysis of Financial Condition and Results of Operations - Loan Portfolio.” The composition of the Bank’s loan portfolios at December 31, 2009 and 2008 is indicated below, along with the change from the prior year. (Dollars in thousands) December 31, 2009 % of Total Loans December 31, 2008 % of Total Loans % Increase (Decrease) from December 31, 2008 to 2009 Real estate mortgage loans: Commercial $ 57
